          Case 1:18-cv-08100-PAC Document 11 Filed 10/18/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________________
                                               :
ROBERT C. ADLER,                               :
                                               :                  1:18-cv-08100 (PAC)
                        Plaintiff,             :
        v.                                     :
                                               :                  NOTICE OF APPEARANCE
PAYWARD, INC. d/b/a/ KRAKEN,                   :
                                               :
                        Defendant.             :
_______________________________________________



        PLEASE TAKE NOTICE that the undersigned attorney of the law firm Pierce

Bainbridge Beck Price & Hecht LLP hereby enters his appearance in this matter as counsel for

defendant Payward, Inc. d/b/a Kraken and requests that all parties serve on the undersigned

copies of all papers filed in or affecting this action.

        I certify that I am admitted to practice in this court and that I am a registered electronic

case filing user.



New York, New York
October 18, 2018
                                                Respectfully submitted,

                                        By:      /s/ Adam C. Ludemann
                                                Adam C. Ludemann
                                                Pierce Bainbridge Beck Price & Hecht LLP
                                                20 West 23rd Street, Fifth Floor
                                                New York, New York 10010
                                                (213) 262-9333 ext. 206
                                                aludemann@piercebainbridge.com

                                                Attorneys for Defendant Payward, Inc. d/b/a
                                                Kraken
